Title: To George Washington from Anthony Wayne, 22 November 1780
From: Wayne, Anthony
To: Washington, George


                        
                            Dear General
                            Camp at Totowa 22nd Novr 1780
                        
                        At the particular request of Mr Watkins I took the liberty to mention him to your Excellency as a Gentleman
                            who wished to succeed the late Mr Erskine in the Geographical Department—since which I put into your
                            hands a specimen of his performance, he has again called at my Quarters, & believe he would wish to be employed in
                            surveying the Roads &ca until your Excellency makes choice of the principle—for which he is yet a Candidate. I
                            have the honor to be your Excellency’s most Obt & very Hume Sert
                        
                            Anty Wayne
                        
                    